DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020 has been entered.

Priority
The disclosures of prior-filed provisional applications, Application Nos. 61/922307 and 62/001963, fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  Specifically, the prior provisional applications do not disclose a method for detecting or quantifying reservoirs of latent retrovirus, activating latent reservoirs or lysing intact virions.  Thus, claims reciting such limitations will 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 9, 11-13, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pasternak et al. (Retrovirology, 2013, 10:41) and further in view of Rouzioux et al. (Curr Opin HIV AIDS, May 2013, 8(3):170-175), Ness et al. (U.S. Patent Application No. 2012/0190032; published July 26, 2012), Gelderblom et al. (Retrovirology, 2008, 5:60) and Karlin-Neumann et al. (WO 2015/013681), Rasmussen et al. (Human Vaccines & Immunotherapeutics, 2013, 9(5):993-1001, van der Sluis et al. (PLoS Pathog, 2013, 9(3): e1003259) and Bosque et al. (Blood, 2009, 113(1):58-65). and as evidenced by Henrich et al. (J Virol Methods, 2012, 186(1-2):68-72).

a)	providing cells containing latent retrovirus;
b)	activating the cells without culturing the cells with any other cells;
c)	purifying virion particles from the activated cells;
d)	isolating one or more of the virion particles in respective aqueous droplets surrounded by an immiscible fluid, one or more of the droplets comprising a reverse transcriptase, a polymerase, and a primer capable of hybridizing to viral RNA;
e)	lysing the virion particles to release RNA molecules within the droplets;
f)	reverse transcribing the RNA molecules into cDNAs;
g)	amplifying with the polymerase the cDNAs to form amplicons in the presence of probes that include a detectable reporter; 
h)	detecting amplicons corresponding to a property associated with replication competence wherein only a single detectable reporter is used in any droplet; and 
i)	quantifying the replication-competent latent reservoir by digitally counting aqueous droplets containing the detected amplicons.
Pasternak et al. teaches measuring cell-associated HIV RNA as a prognostic marker of disease progression in untreated patients and as an 1.  Pasternak et al. found that while levels of viral RNA in plasma were stable, those of CA usRNA in PBMC were significantly increasing over time, and levels of usRNA, but not plasma viremia, inversely correlated with the CD4+ T cell count. Interestingly, levels of usRNA increased in time significantly faster than those of CA HIV DNA, with a concominant increase of the RNA/DNA ratio (see page 4, left column).  Pasternak et al. further states that “[t]otal CA HIV DNA is therefore a biomarker of the total proviral reservoir, comprised of cells that do or do not transcribe viral RNA.  CA HIV RNA, on the other hand, is a biomarker of a subset of the total viral reservoir, containing cells in which HIV sequences are actively transcribed (“active HIV reservoir”) (see page 7, left column).  Pasternak et al. also teaches that one of the primary HIV eradication strategies that is currently being tested in reactivation of the latent reservoir by inducing virus production from latently infected cells using e.g. histone deacetylse inhibitors (HDACi) or other agents (see page 10, right column).
Pasternak et al. does not teach i) using digital droplet PCR to quantify the RNA, or ii) digitally counting positive droplets.
Pasternak et al. recognized the problem of latent HIV and the importance of being able to detect and quantify latent reservoirs in HIV-infected patients (see above).  Likewise, Rouzioux et al. recognized that persistence of HIV within infected CD4+ T cells is a major obstacle to eradication, and assessment of the strategies to reduce HIV latent reservoirs is one of the major challenges.  Further, Rouzioux et al. states that there is an important need for validated, high-throughput, sensitive, and accurate assays that can detect changes in HIV latent reservoir size in order to assess the impact of candidate therapies (see, for example, the abstract).  Rouzioux et al. states that a new technology (i.e., droplet digital PCR) has been recently applied to the quantification of total HIV-DNA and 2-LTR circles.  Droplet digital PCR brings the advantage of quantification in absolute values.  Validation of this assay compared with a real-time pol PCR shows it to be more sensitive and substantially more precise (see page 4).  Droplet digital PCR provides absolute quantities of a target sequence.  This is 2, which teaches a method that uses droplet digital PCR (ddPCR) to detect and quantify low levels of cellular HIV DNA and 2-LTR circles.  To perform ddPCR, the DNA target, fluorescently-labeled probe and the ingredients for a PCR reaction are partitioned into an oil and water emulsion of approximately 20,000 droplets, each of which ideally contains 1 or less copies of the target DNA (see the Introduction and see section 2.3).  Henrich et al. states that droplet digital PCR (ddPCR) is an emerging nucleic acid detection method that provides absolute quantitations of target sequences without relying on the use of standard curves (see the abstract).  
Ness et al. teaches a method of performing PCR or RT-PCR by partitioning a sample into droplets comprising an aqueous phase and an immiscible (oil) phase.  Ness et al. states that: 
[0005] Emulsions hold substantial promise for revolutionizing high-throughput assays. Emulsification techniques can create billions of aqueous droplets that function as independent reaction chambers for biochemical reactions. For example, an aqueous sample (e.g., 200 microliters) can be partitioned into droplets (e.g., four million droplets of 50 picoliters each) to allow individual sub-components (e.g., cells, nucleic acids, proteins) to be manipulated, processed, and studied discretely in a massively high-throughput manner. 

[0006] Splitting a sample into droplets offers numerous advantages. Small reaction volumes (picoliters to nanoliters) can be utilized, allowing earlier detection by increasing reaction rates and forming more concentrated products. Also, a much greater number of independent measurements (thousands to millions) can be made on the sample, when compared to conventional bulk volume reactions performed on a micoliter scale. Thus, the sample can be analyzed more accurately (i.e., more repetitions of the same test) and in greater depth (i.e., a greater number of different tests). In addition, small reaction volumes use less reagent, thereby lowering the cost per test of consumables. Furthermore, microfluidic technology can provide control over processes used for the generation, mixing, incubation, splitting, sorting, and detection of droplets, to attain repeatable droplet-based measurements. 

[0007] Aqueous droplets can be suspended in oil to create a water-in-oil emulsion (W/O). The emulsion can be stabilized with a surfactant to reduce or prevent coalescence of droplets during heating, cooling, and transport, thereby enabling thermal cycling to be performed. Accordingly, emulsions have been used to perform single-copy amplification of nucleic acid target molecules in droplets using the polymerase chain reaction (PCR). 

[0008] Compartmentalization of single molecules of a nucleic acid target in droplets of an emulsion alleviates problems encountered in amplification of larger sample volumes. In particular, droplets can promote more efficient and uniform amplification of targets from samples containing complex heterogeneous nucleic acid populations, because sample complexity in each droplet is reduced. The impact of factors that lead to biasing in bulk amplification, such as amplification efficiency, G+C content, and amplicon annealing, can be minimized by droplet compartmentalization. Unbiased amplification can be critical in detection of rare species, such as pathogens or cancer cells, the presence of which could be masked by a high concentration of background species in complex clinical samples.
(emphasis added)
the sample, which can be a virus, can be analyzed in its natural state or following lysis (see paragraph [0080]).  In addition, Ness et al. states that any suitable PCR methodology or combination of methodologies may be utilized in the droplet-based assays including RT-PCR, which permits analysis of an RNA sample (see paragraphs [0091] and [0097]) and sequencing (see paragraph [00204]).
Karlin-Neumann et al. teaches that nucleic acid in a sample can be detected using droplet digital PCR (see paragraph [00186]).  Each droplet can contain 0, 1 or 2 target polynucleotides, which can be DNA or RNA (see paragraphs [00189] to [00192] and [00196].  Karlin-Neumann et al. further teaches that the droplet compartments can be formed by flowing an oil phase through an aqueous sample. In some applications of the methods, the aqueous phase comprises a buffered solution and reagents for performing a PCR reaction, including nucleotides, primers, probe(s) for fluorescent detection, template nucleic acids, DNA polymerase enzyme, and optionally, reverse transcriptase enzyme (see paragraph [00121]).  In addition, Karlin-Neumann et al. teaches that the droplets or partitions may be pooled an analyzed by other methods such as by sequencing (see paragraph [00204]).  In Example 2, Karlin-Neumann et al. isolated RNA from a cellular blood sample from an HIV-infected patient.  The sample was partitioned into aqueous droplets in a water-in-oil emulsion.  Fluorescence probes (FAM; and HEX) were used to detect viral alleles at two different loci on the HIV virus.  Following RT-ddPCR, the droplets were positive for one fluorophore, positive for both fluorophores, or positive for neither fluorophore, depending on the viral alleles they contained at the beginning of the reaction [i.e., counting positive aqueous droplets].  Thus, the prior art establishes that HIV cellular RNA can be detected within a droplet using ddPCR.  In Example 4, Karlin-Neumann et al. takes a purified viral sample from an HIV infected patient. The sample is partitioned into aqueous droplets in a water-in-oil emulsion such that at most one viral particle is contained within a droplet. The viral particles undergo a lysis reaction within the droplets and, optionally, are subjected to a reverse-transcription reaction within the droplets.  RT-ddPCR is then performed (see paragraph [00268]).
Karlin-Neumann et al. further teaches that splitting a sample into small reaction volumes can enable the use of reduced amounts of reagents, thereby lowering the material cost of the analysis. Reducing sample complexity by 
Thus, in view of the teachings of Rouzioux et al., Henrich et al., Ness et al. and Karlin-Neumann et al., it would be obvious for one of ordinary skill in the art to use droplet digital PCR, where the droplet is surrounded by an immiscible fluid (e.g., an emulsion), to detect and quantify the cellular HIV RNA reservoirs of Pasternak et al. by directly analyzing RNA isolated from the reactivated cells (as taught by Ness et al. and Karlin-Neumann et al.) or by analyzing virion particles isolated from reactivated cells (as taught by Karlin-Neumann et al.).  One of ordinary skill in the art would be motivated to do so given the teachings of Rouzioux et al. (compared to real-time pol PCR, droplet digital PCR is more sensitive and substantially more precise when detecting latent HIV reservoirs) and given the teachings of Henrich et al. (when detecting low levels of HIV DNA, droplet digital PCR is an emerging nucleic acid detection method that provides absolute quantitations of target sequences without relying on the use of standard curves).  There would be a reasonable expectation of success in using droplet digital PCR, where the droplet is surrounded by an immiscible fluid (e.g., an emulsion), to detect HIV latent RNA of Pasternak et al. given the teachings of 
Further, based on the teachings of Henrich et al., Ness et al. and Karlin-Neumann et al. as outlined above, one of ordinary skill in the art would readily recognize that each droplet can comprise 1 copy of nucleic acid target sequence or 1 HIV virion, and in view of the teachings of Karlin-Neumann et al., one of ordinary skill in the art would readily recognize that a sequencing step can be added after amplification of the nucleic acid. 
Regarding steps a) and b) of claim 1, as outlined above, Karlin-Neumann et al. teaches using HIV RNA or HIV virions in a RT-ddPCR reaction [corresponds to steps c) to i) of the claimed method].  Pasternak et al. teaches detecting HIV RNA from reactivated latent reservoirs by inducing virus production from latently infected cells using e.g. histone deacetylse inhibitors (HDACi) or other agents.  The prior art establishes that HIV latently infected cells can be reactivated without the use of irradiated PBMCs.  For example, Rasmussen et al. teaches activating HIV latently infected cells with PMA/PHA without the use of irradiated PBMCs.  van der Sluis et al. teaches reactivating latent HIV by culturing the latently infected cells with dendritic cells (DCs) without the use of irradiated PBMCs, and Bosque et al. teaches reactivating latent HIV by culturing the latently infected cells with beads coated with anti-CD3 and anti-CD28 in the presence of IL-2, without the use of irradiated PBMCs. 

Regarding the limitations reciting probes with a detectable reporter, Karlin-Neumann et al. teaches that in some applications of the ddPCR method, the aqueous phase comprises a buffered solution and reagents for performing a PCR reaction, including nucleotides, primers, probe(s) for fluorescent detection, template nucleic acids, DNA polymerase enzyme, and optionally, reverse transcriptase enzyme.  Further, Karlin-Neumann et al. provides a ddPCR example where two probes with fluorescent labels are used to detect viral alleles at two different loci.  Following RT-ddPCR, the droplets were positive for one fluorophore, positive for both fluorophores, or positive for neither fluorophore, depending on the viral alleles they contained at the beginning of the reaction.  One of ordinary skill in the art would readily understand that the number of probes/labels to include in a ddPCR reaction would correspond to the number of items being detected (e.g., two fluorophores to detect alleles at two different loci).
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Pasternak et al. (Retrovirology, 2013, 10:41), Rouzioux et al. (Curr Opin HIV AIDS, May 2013, 8(3):170-175), Ness et al. (U.S. Patent Application No. 2012/0190032; published July 26, 2012), Gelderblom et al. (Retrovirology, 2008, 5:60), Karlin-Neumann et al. (WO 2015/013681) and Henrich et al. (J Virol Methods, 2012, 186(1-2):68-72) as applied to claims 1, 2, 9, 11-13, and 16 above, and further in view of McCoy (U.S. Patent Application No. 2014/0256585; effectively filed on March 7, 2013).
The claim is directed to the method of claim 1 where the single detectable reporter is provided as the same fluorescent label on each of the probes and copies of cDNA product are detected with fluorescence detection.
	The teachings of Pasternak et al., Rouzioux et al., Ness et al., Gelderblom et al. and Karlin-Neumann et al. are outlined above and incorporated herein.  Pasternak et al., Rouzioux et al., Ness et al., Karlin-Neumann et al. and Gelderblom et al. do not teach detecting the cDNA with fluorescence detection.
McCoy teaches a method of detecting one or more RNA targets in a biological sample.  The method can be carried out using partitioning which can involve a fluid partition, e.g., a droplet. In some embodiments, a fluid partition (e.g., a droplet) is a mixture of immiscible fluids (e.g., water and oil), or an emulsion. In some embodiments, a fluid partition (e.g., a droplet) is an aqueous droplet that is surrounded by an immiscible carrier fluid (e.g., oil) (see paragraph 
In view of the state of the art regarding RT-PCR and in view of the teachings of McCoy, it would be obvious for one of ordinary skill in the art to use known methods or agents, such as a dual-labeled fluorogenic oligonucleotide probe, to quantitate the cDNA generated in the RT-PCR assay of Pasternak et al.  One of ordinary skill in the art would be motivated to do so and there would be a reasonable expectation of success given the teachings and findings of McCoy as outlined above.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 6, 7, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pasternak et al. (Retrovirology, 2013, 10:41), Rouzioux et al.  as applied to claims 1, 2, 9, 11-13, and 16 above, and further in view of Hermankova et al. (Journal of Virology, 2003, 77(13):7383-7392).
The claims are directed to the methods of claims 1 and 12 where synthetic nucleic acid is added as a control.
	The teachings of Pasternak et al., Rouzioux et al., Ness et al., Karlin-Neumann et al. and Gelderblom et al. are outlined above and incorporated herein.  Pasternak et al., Rouzioux et al., Ness et al., Karlin-Neumann et al. and Gelderblom et al. do not teach added synthetic nucleic acid as a control.
Hermankova et al. teaches a method of detecting HIV latency, where purified resting CD4+ T lymphocytes from HAART patients were activated with PHA.  To analyze HIV-1 transcription after activation, Hermankova et al. measured MS mRNA species via RT-PCR.  Hermankova et al. chose MS mRNAs because these RNAs encode the Tat and Rev proteins that are indispensable for HIV-1 replication. Moreover, MS RNAs were not detected in latently infected resting CD4+ T lymphocytes in patients on HAART, and MS RNA production thus would represent a molecular exit from HIV-1 latency.  The CD4+ T cells were isolated from peripheral blood samples from the patients (see 
Given the teachings of Hermankova et al., it would be obvious to one of ordinary skill in the art to use synthetic nucleic acid as a standard for the RT-PCR assay and RNA quantification methods of Pasternak et al. One of ordinary skill in the art would be motivated to do so and there would be a reasonable expectation of success given the teachings and findings of Hermankova et al. as outlined above.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
In the reply dated December 16, 2020, applicant first argues that Pasternak et al. fails to teach or speculate on any technique or methodology for measuring latent DNA load, that Pasternak et al. is focused solely on RNA and not DNA, and that Pasternak et al. leads the skilled artisan away from the use of integrated latent DNA as a marker.  Applicant’s arguments have been considered and are not found persuasive. 
Applicant is correct in that Pasternak et al. discusses measuring cell-associated HIV RNA as a prognostic marker of disease progression in untreated 
While it is true that Pasternak et al. does not teach or suggest a technique or method for measuring latent DNA, Pasternak et al. did recognized the problem of latent HIV and the importance of being able to detect and quantify latent reservoirs in HIV-infected patients.  Secondary references Rouzioux et al., Henrich et al., Ness et al., and Karlin-Neumann et al. provide the motivation to use ddPCR to detect and measure HIV latent DNA in cells.  Specifically, one of ordinary skill in the art would be motivated to use ddPCR to detect and measure latent HIV DNA given the teachings of Rouzioux et al. (compared to real-time pol PCR, droplet digital PCR is more sensitive and substantially more precise when detecting latent HIV reservoirs) and given the teachings of Henrich et al. (when detecting low levels of HIV DNA, droplet digital PCR is an emerging nucleic acid detection method that provides absolute quantitations of target sequences 
Applicant next argues that the teachings of Karlin-Neumann et al., where two probes were used to detect viral alleles at two loci, only works for its intended purpose if the droplets all contain two distinguishable probes.  Applicant’s arguments have been considered and are not found persuasive. 
Karlin-Neumann et al. was cited for teaching that nucleic acid (RNA or DNA) in a sample can be detected using droplet digital PCR.  Specifically, Karlin-Neumann et al. teaches that in some applications of the ddPCR method, the aqueous phase comprises a buffered solution and reagents for performing a PCR reaction, including nucleotides, primers, probe(s) for fluorescent detection, template nucleic acids, DNA polymerase enzyme, and optionally, two fluorophores to detect alleles at two different loci or one fluorescent probe to detect a one type of DNA in a sample).  
Applicant next argues that Hermankova et al. is “explicitly contrary to what is recited in each of the independent clams” and that Hermankova et al. teaches away from the claimed invention.  Applicant’s arguments have been considered and are not found persuasive. 
Hermankova et al. was cited for teaching a method of detecting HIV latency where synthetic mRNA was used as a standard.  Given the teachings of Hermankova et al. and given the knowledge of one of ordinary skill in the art regarding the use and importance of standards/controls in assays, it would be 
Applicant next argues separately against each of the secondary references Rouzioux et al., Ness et al. Gelderblom et al., Rasmussen et al., van der Sluis et al., Bosque et al., Henrich et al., McCoy et al. and Chen et al.  However, it is noted that applicant is attacking each reference individually instead of the combined teachings of the references as outlined in the rejections above.

Allowable Subject Matter
Claim 3, which recites the use of a barcode, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 28 and 44-49, which recite the use of a barcode, are free of the prior art and allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicole Kinsey White/
Primary Examiner, Art Unit 1648


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Pasternak et al. cites Pasternak et al. (AIDS 2010, 24:1641-1649) for the seminested PCR steps which include the following: PBMCs were isolated by standard Ficoll–Hypaque density gradient. Total cellular nucleic acids were extracted from PBMC samples.  HIV-1 prDNA and both forms of cellular HIV-1 RNA (usRNA and msRNA) were quantified by seminested real-time PCR.  The eluted cellular DNA was directly subjected to two rounds of PCR amplification: a limited-cycle preamplification step and a real-time PCR step, using seminested primers. For RNA quantitation, the eluted RNA samples were first subjected to DNase treatment, to remove HIV-1 prDNA, which could interfere with the quantitation, and subsequently to reverse transcription. For both usRNA and msRNA assays, two rounds of amplification with seminested primers were performed on the resultant cDNA.
        2 Henrich et al. was cited by Rouzioux et al.